Case: 14-13989      Date Filed: 05/12/2015   Page: 1 of 17


                                                            [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-13989
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:13-cv-24355-CMA



JOEL D. JOSEPH,

                                                              Plaintiff-Appellant,

                                   versus

RICHARD S. BERNSTEIN,
RICHARD S. BERNSTEIN AND ASSOCIATES, INC.,
AMERICAN GENERAL LIFE INSURANCE COMPANIES LLC,
AMERICAN INTERNATIONAL GROUP, INC.,
AMERICAN GENERAL ASSURANCE COMPANY, INC.,

                                                          Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (May 12, 2015)
                Case: 14-13989       Date Filed: 05/12/2015       Page: 2 of 17


Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

       Joel D. Joseph, proceeding pro se, appeals the district court’s order

dismissing his complaint filed pursuant to the Racketeer Influenced and Corrupt

Organizations Act (RICO), 18 U.S.C. §§ 1962, 1964; the Florida Unfair Insurance

Trade Practices Act (UITPA), Fla. Stat. § 626.9541; and the Florida Adult

Protective Services Act (APSA), Fla. Stat. § 415.1111.1

       Joseph raises several issues on appeal. As a general matter, Joseph argues

that the district court erred in determining that his complaint did not meet requisite

pleading standards. He also challenges the district court’s determinations with

regard to his specific claims, including the district court’s holding that he failed to

allege sufficient predicate acts to state a RICO claim. Next, he argues that the

district court erred by dismissing his UITPA and APSA claims based on its

determination that he did not have a private cause of action under either statute and

that, even if he did, his claims were barred by the statute of limitations. He further

contends that the district court provided him with insufficient time to amend his

complaint in the first instance and should have permitted further amendment of his

complaint after dismissing the claims in his first amended complaint.
       1
         Joseph failed to challenge the district court’s dismissal of his Florida common law fraud
claims, and any appeal thereof is deemed abandoned. See Access Now, Inc. v. Southwest Airlines
Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (noting that if an appellant does not present a legal
claim or argument in his initial brief, that argument is deemed abandoned); see also Fed. R. App.
P. 28(a)(5).
                                                2
               Case: 14-13989       Date Filed: 05/12/2015       Page: 3 of 17


       After considering the parties’ briefs and conducting a de novo review of the

record on appeal, we conclude that Joseph has failed to raise any issues warranting

reversal, and we affirm the district court.

                                               I.

       In 2013, Joseph filed a pro se diversity complaint against two insurance

brokers and three insurance companies (collectively, Defendants). 2 Joseph

contended that Defendants fraudulently sold a life insurance policy to his father,

Harold Joseph (Harold), who was 70 years of age and suffering from Alzheimer’s

disease at the time he purchased the policy from Defendants in 1993. According to

Joseph, Harold was pressured into buying a life insurance policy that he did not

understand, and he was vulnerable to persuasion because of his illness and

advanced age.

       The complaint alleged that Defendants’ actions constituted

misrepresentation of the terms of an insurance policy, in violation of UITPA;

exploitation of a vulnerable adult, in violation of APSA; and common law fraud.

Joseph averred he personally suffered damages as one of the named beneficiaries

of this policy after Harold passed away on January 29, 2009, because the

beneficiaries have not been paid and the value of the insurance policy has

       2
         Defendants are Richard S. Bernstein and Richard S. Bernstein and Associates, Inc. (the
insurance brokers) and American General Life Insurance Companies, LLC, American
International Group, Inc., and American General Assurance Company, Inc. (the insurance
companies).
                                               3
               Case: 14-13989      Date Filed: 05/12/2015     Page: 4 of 17


substantially diminished. Defendants moved to dismiss, arguing that dismissal was

appropriate for a litany of reasons, including that Joseph was not the real party in

interest; he did not possess a private, civil remedy under UITPA or APSA; his

claims were barred by the statute of limitations; and his complaint was not pled

with sufficient particularity to state a claim upon which relief could be granted. 3

       The district court initially granted Defendants’ motions to dismiss,

dismissing Joseph’s suit without prejudice. In so doing, the district court noted

that there were several pleading deficiencies in Joseph’s complaint, each of which

warranted dismissal. Joseph’s complaint violated Federal Rule of Civil Procedure

10(b) by engaging in a “shotgun” style of pleading, whereby each count

incorporated by reference the allegations of prior counts, resulting in many counts

containing irrelevant factual allegations. Further, the complaint failed to satisfy the

requirements of Rule 8 of the Federal Rules of Civil Procedure because it

indiscriminately grouped all Defendants together without explaining the factual

basis for each of the Defendants’ liability.

       Turning to the merits of Joseph’s claims, the district court discussed

Joseph’s allegations in more detail, concluding that Joseph failed to state a claim

upon which relief could be granted with respect to his causes of action under


       3
         American General Life Insurance Company, American General Assurance Company,
and American International Group, Inc. filed a motion to dismiss collectively, and Richard
Bernstein and Richard Bernstein and Associates, Inc. filed a second motion to dismiss.
                                             4
              Case: 14-13989     Date Filed: 05/12/2015   Page: 5 of 17


UITPA and APSA and that the actions were likely time barred. The district court

also determined that Joseph’s common law fraud action was absolutely barred by

Florida’s statute of repose. The district court issued its order on April 21, 2014,

but the court allowed Joseph until May 2 to file an amended complaint.

      Joseph filed his amended complaint on April 28, 2014. In addition to

reasserting his original claims under UITPA, APSA, and the common law of fraud,

Joseph’s amended complaint stated two additional causes of action for violations

of RICO.

      Defendants filed a consolidated motion to dismiss the amended complaint,

contending that, because Joseph’s amended complaint simply re-pled the

allegations of his first complaint without curing any of the original complaint’s

deficiencies, his renewed claims under UITPA, APSA, and the common law of

fraud were subject to dismissal for the same reasons outlined by the district court

in its earlier order. Defendants also averred that the amended complaint failed to

state a cause of action under RICO because, among other deficiencies, it did not

allege the requisite predicate acts to support RICO liability and was not pled with

sufficient specificity to meet the heightened pleading requirements.

      After considering a response filed by Joseph in opposition to Defendants’

motion to dismiss as well as a consolidated reply filed by Defendants, the district

court dismissed Joseph’s amended complaint with prejudice on August 19, 2014.


                                          5
              Case: 14-13989     Date Filed: 05/12/2015     Page: 6 of 17


In its order, the district court determined that the applicable Rules of Civil

Procedure governing the sufficiency of pleadings had not been met, even though

the district court treated Joseph as a typical pro se plaintiff and construed his

pleadings liberally. The court found that Joseph’s RICO claims were not pled with

the required specificity of Rule 9(b) of the Federal Rules of Civil Procedure and

failed to articulate the factual basis for each defendant’s liability as required by

Rule 8. Additionally, Joseph failed to establish a cause of action under RICO, as

he did not sufficiently allege statutorily required predicate acts and failed to

demonstrate that Defendants’ alleged RICO violations proximately caused his

injury.

      Noting that Joseph’s amended complaint essentially re-pled the allegations

in his original complaint with respect to all other claims, the district court

incorporated its previous order, dismissing Joseph’s complaint with respect to

those claims. The court also rejected each of Joseph’s arguments related to tolling

or extending the limitations period and determined as an independent basis for

dismissal that Joseph’s claims were time barred.

      Finally, the district court clarified that its dismissal was final, and Joseph

would not be allowed further opportunity to amend his complaint. In so doing, the

court noted that it already provided Joseph with one opportunity to amend his

claims, and, in any event, amendment would be futile. This appeal ensued.


                                           6
              Case: 14-13989     Date Filed: 05/12/2015     Page: 7 of 17


                                           II.

      We review de novo a district court’s order granting a motion to dismiss for

failure to state a claim. See Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003)

(per curiam). Thus, we view the complaint in the light most favorable to the

plaintiff, accepting all of the plaintiff’s well-pleaded facts as true. See id. In order

to survive a motion to dismiss, the plaintiff’s complaint must contain facts

sufficient to support a plausible claim to relief. See Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 1949 (2009). Conclusory allegations and bare legal

conclusions are insufficient to preclude dismissal. See Oxford Asset Mgmt., Ltd. v.

Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002). A complaint is also subject to

dismissal “when its allegations, on their face, show that an affirmative defense bars

recovery on the claim.” Douglas v. Yates, 535 F.3d 1316, 1321 (11th Cir. 2008)

(internal quotation marks omitted).

      When a district court judgment is based upon multiple, independent grounds,

an appellant must convince the appellate court that each enumerated ground for the

judgment is incorrect before reversal is appropriate. See Sapuppo v. Allstate

Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). If an appellant fails to

clearly identify and challenge in his initial brief one of the grounds on which the

district court based its judgment, he is deemed to have abandoned any challenge to

that ground, and we will affirm the district court’s judgment. Id.


                                           7
                Case: 14-13989        Date Filed: 05/12/2015        Page: 8 of 17


                                                III.

A. Pleading Deficiencies

       The district court recognized numerous independent grounds for dismissing

Joseph’s claims. Foremost among them was Joseph’s failure to comply with

requisite pleading standards, which the district court identified in its first order and

which Joseph failed to rectify when permitted to amend his complaint. Although

pro se pleadings are to be liberally construed and are held to a less stringent

standard than pleadings drafted by attorneys, a pro se litigant must still follow

procedural rules.4 See Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007)

(per curiam). Here, although Joseph attempted to re-plead the UITPA and APSA

claims raised in his initial complaint, he did so without curing the deficiencies the

district court explicitly identified in its April 21 order and further repeated the

same deficiencies with regard to the RICO claims added in the amended complaint.

       First, Rule 10(b) requires that the averments of a claim be made in

“numbered paragraphs, each limited as far as practicable to a single set of

circumstances.” Fed. R. Civ. P. 10(b). The requirements of Rule 10(b) are

       4
          As an initial matter, we note that the district court treated Joseph as a typical pro se
litigant and construed his pleadings liberally. Because we find that the district court is due to be
affirmed even with a permissive reading of Joseph’s pleadings, we do not reach the issue of
whether Joseph’s pleadings should in fact be held to the more stringent attorney standard due to
Joseph’s status as a former attorney who received formal legal training. See Tannenbaum v.
United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam) (noting that pro se litigants’
pleadings receive more liberal construction than “pleadings drafted by attorneys”); see also
Lampkin-Asam v. Volusia Cnty. Sch. Bd., 261 F. App’x 274, 277 (11th Cir. 2008) (per curiam)
(observing that, as a former attorney, the appellant was not a “typical” pro se litigant).
                                                  8
              Case: 14-13989     Date Filed: 05/12/2015     Page: 9 of 17


violated by the filing of a “shotgun complaint,” which is a complaint containing

“several counts, each one incorporating by reference the allegations of its

predecessors, leading to a situation where most of the counts (i.e., all but the first)

contain irrelevant factual allegations and legal conclusions.” Strategic Income

Fund, LLC v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir.

2002). Shotgun-style pleadings have been “explicitly condemned” by this court.

Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 979 n.54 (11th Cir. 2008),

      Here, Joseph’s complaint fails to meet the requirements of Rule 10(b).

Initially, as noted by the district court, each count incorporated all of the preceding

paragraphs of the complaint, including those contained in other counts, regardless

of whether the factual allegations had any bearing on the claims. The amended

complaint, rather than addressing this deficiency, instead failed to incorporate any

specific factual allegations into his claims. Thus, the claims presumably all refer to

the same general factual allegations, with no clear connection thereto or

application thereof. This makes it “virtually impossible to know which allegations

of fact are intended to support which claim(s) for relief.” See Anderson v. Dist. Bd.

of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996).

      Second, Rule 8 requires “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). If the complaint

indiscriminately groups the defendants together, it fails to comply with the


                                           9
             Case: 14-13989     Date Filed: 05/12/2015   Page: 10 of 17


minimum standard of Rule 8. Here, the amended complaint failed to satisfy

Rule 8; Joseph’s claims “indiscriminately lump[ed] all five Defendants together,”

without articulating the factual basis for each Defendant’s liability. The complaint

generally accuses all five Defendants of the acts complained of as bases for the

causes of action.

      Third, Joseph’s claims of fraud, which, as relevant to this appeal, include the

RICO claims, did not comply with the heightened pleading standard of Rule 9(b).

See Ambrosia Coal & Constr. Co. v. Pages Morales, 482 F.3d 1309, 1316 (11th

Cir. 2007) (noting that civil RICO claims “are essentially a certain breed of fraud

claims” and thus must comply with Rule 9(b)). Joseph’s allegations of fraud

plainly failed to “plead the who, what, when, where, and how of the allegedly false

statements.” See Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1237 (11th Cir.

2008).

      Joseph’s general argument on appeal addressing these pleading

deficiencies—that the district court failed to view his amended complaint in the

light most favorable to him—is without merit. Joseph was required to comport

with the procedural rules, see Albra, 490 F.3d at 829, and furthermore, conclusory

allegations and bare legal conclusions are insufficient to preclude dismissal, see

Oxford Asset Mgmt., Ltd., 297 F.3d at 1188. Thus, the district court appropriately




                                         10
             Case: 14-13989     Date Filed: 05/12/2015    Page: 11 of 17


determined that Joseph failed to meet the requisite pleading standards in his

complaint.

B. Additional Grounds for Affirmance

      There are also additional, independent grounds for affirming the dismissal of

Joseph’s claims, notwithstanding the general pleading deficiencies identified that

independently support dismissal.

      By way of example, Joseph failed to allege a required element—predicate

acts of racketeering activity—for his RICO claims. RICO provides for civil and

criminal liability against any person who conducts the affairs of an enterprise

through “a pattern of racketeering activity.” See 18 U.S.C. §§ 1962(c), 1964.

Establishing a “pattern of racketeering activity” requires at least two predicate acts

of racketeering activity. See Williams v. Mohawk Indus. Inc., 465 F.3d 1277, 1283

(11th Cir. 2006) (per curiam). As relevant here, this list of predicate acts includes

theft from an interstate shipment as defined in 18 U.S.C. § 659 and “fraud in the

sale of securities.” See 18 U.S.C. § 1961(1). However, pursuant to § 1964(c), a

plaintiff may not rely upon “any conduct that would have been actionable as fraud

in the purchase or sale of securities” unless the alleged wrongdoer was criminally

convicted in connection with the fraud.

      Liberally construing the complaint, we find that Joseph alleged both theft

and securities fraud as predicate acts. However, although theft from an interstate


                                          11
               Case: 14-13989       Date Filed: 05/12/2015       Page: 12 of 17


shipment, as defined in § 659, qualifies as a predicate act for RICO purposes,

simple theft is not one of the listed offenses. See § 1961(1). Joseph did not claim

that the alleged theft involved an interstate shipment. Similarly, Joseph cannot

successfully allege securities fraud as a predicate act because § 1964(c) provides

that a plaintiff may not rely upon securities fraud as a predicate act unless the

defendant was criminally convicted in connection with the fraud. Thus, the district

court did not err by dismissing Joseph’s RICO claims because he failed to allege

qualifying predicate acts of racketeering activity. 5

       There are also independent grounds for affirming the district court’s

dismissal of Joseph’s UITPA and APSA claims. The district court found that the

relevant statutes did not provide a cause of action for Joseph’s claims and that,

even if they did, Joseph’s claims were nevertheless time barred. We need only

reach the former basis for dismissal to support affirmance.

       UITPA provides that it is an unfair or deceptive practice for any person to

knowingly “misrepresent[] the benefits, advantages, conditions, or terms of any


       5
          Joseph also fails to challenge on appeal an independent ground on which the district
court relied in dismissing his claims—that Joseph did not allege proximate cause sufficient to
state a RICO claim. A plaintiff in a civil RICO action must satisfy the requirements of 18 U.S.C.
§ 1964(c), meaning that the plaintiff must demonstrate injury to “business or property . . . by
reason of the substantive RICO violation.” Williams, 465 F.3d at 1283 (internal quotation marks
omitted). The “by reason of” language requires a plaintiff to demonstrate that the defendant’s
substantive RICO violation proximately caused the plaintiff’s injury. Id. at 1287. Because
Joseph fails to address the district court’s holding dismissing his RICO claim for lack of
proximate cause, he is deemed to have abandoned any challenge on that ground, and affirmance
is also appropriate for this additional reason. See Sapuppo, 739 F.3d at 680.
                                               12
             Case: 14-13989     Date Filed: 05/12/2015    Page: 13 of 17


insurance policy.” Fla. Stat. § 626.9541(1)(a)(1). Although the statutory scheme

provides a private civil remedy for violations of certain sections of the Act, it does

not do so for § 626.9541(1)(a)(1). See id. § 624.155 (authorizing a civil action

against an insurer when certain listed subsections are violated).

      Even if we liberally construe his complaint, Joseph alleged only that

Defendants violated Fla. Stat. § 626.9541(1)(a)(1) by misrepresenting the terms of

the life insurance policy they sold to Harold. Again, Section 626.9541(1)(a)(1) is

not one of the enumerated sections for which UITPA provides a private cause of

action. See Fla. Stat. § 624.155. We will not imply a cause of action under UITPA

where the courts and legislature of the state of Florida have declined to do so. See

Swerhun v. Guardian Life Ins. Co. of Am., 979 F.2d 195, 198 (11th Cir. 1992); see

also Keehn v. Carolina Cas. Ins. Co., 758 F.2d 1522, 1522–25 (11th Cir. 1985)

(per curiam) (holding that UITPA did not provide plaintiffs with an independent

cause of action for violation of its terms). Accordingly, UITPA does not provide

Joseph with a private civil remedy for violation of Fla. Stat. § 626.9541(1)(a)(1).

      Similarly, with regard to Joseph’s APSA claims, if we liberally construe

Joseph’s complaint, we may read it to allege that Defendants unlawfully exploited

Harold, in violation of APSA, when they sold him an insurance policy in 1993.

Although APSA was amended in 1995 to provide a private cause of action, the

1993 version of the Act did not contain any similar provision. See Fla. Stat.


                                          13
               Case: 14-13989        Date Filed: 05/12/2015        Page: 14 of 17


§ 415.1111; 1995 Fla. Sess. Law Serv. Ch. 95-418, § 112. We will not imply a

cause of action under the 1993 version of APSA where the courts and legislature of

the state of Florida did not do so until 1995. 6 See Swerhun, 979 F.2d at 198. Thus,

Joseph did not possess a private civil remedy under UITPA or APSA, and the

district court did not err by dismissing his claims.

C. Leave to Amend the Complaint

       Joseph argues on appeal that he should have been granted more time to

amend his original complaint and that the district court erred by only permitting

him to amend his complaint once. We generally review the denial of a motion to

amend a complaint for abuse of discretion, but we review underlying questions of

law de novo, such as whether amendment of a complaint would be futile. Cockrell

v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007) (per curiam).

       Here, Joseph did not move to amend his complaint; however, the district

court permitted amendment after identifying the deficiencies in Joseph’s

complaint. Considering Joseph’s amended complaint, the district court noted that

the deadline for amending pleadings set forth in the court’s scheduling order had

long passed; Joseph did not seek additional leave to amend nor did he request an

       6
         Nor is it clear that the allegations of the complaint would constitute a violation of APSA
even as amended. In 1995, the Florida Legislature amended the APSA to provide that a
“vulnerable adult who has been abused, neglected, or exploited” in violation of APSA has a
private cause of action against the perpetrator of the abuse. Fla. Stat. § 415.1111; 1995 Fla. Sess.
Law Serv. Ch. 95-418, § 112. Only “exploitation” could be relevant here, but the definition of
exploitation does not directly contemplate an insurance company’s sale of an insurance policy,
and Joseph has neither alleged nor argued how this definition covers his claims.
                                                14
             Case: 14-13989     Date Filed: 05/12/2015    Page: 15 of 17


amendment to the scheduling order; and Joseph had not cured the deficiencies in

his original complaint identified by the district court. The district court then found

that, in any event, further amendment would be futile and dismissed the complaint

with prejudice. We have plenary review of the district court’s determination. See

id.

       Rule 15(a) of the Federal Rules of Civil Procedure states that “[a] party may

amend its pleading once as a matter of course” within 21 days after serving it, or

within 21 days after the earlier of service of any responsive pleading or service of a

Rule 12(b) motion, but in all other cases a party may amend its pleading only by

leave of the court or by written consent of the adverse party. Fed. R. Civ. P.

15(a)(1), (a)(2). The district court “should freely give leave when justice so

requires.” Id. However, where a more carefully drafted complaint could not state

a claim and amendment would be futile, dismissal with prejudice is proper. See

Cockrell, 510 F.3d at 1310.

      As an initial matter, Joseph waived any argument related to the district court

providing him with insufficient time to amend his complaint in the first instance.

See Tannenbaum, 148 F.3d at 1263 (noting that, although pro se pleadings are

liberally construed, issues not raised before the district court are deemed waived).

The district court dismissed Joseph’s original complaint on April 21, 2014,

allowing him until May 2 to file an amended complaint. Joseph did not object to


                                          15
             Case: 14-13989     Date Filed: 05/12/2015    Page: 16 of 17


the district court’s scheduling order, nor did he file a motion for extension of time.

Thus, by failing to raise the issue before the district court, Joseph is deemed to

have waived any challenge on that ground. See id.

      Further, the district court did not err by dismissing Joseph’s amended

complaint with prejudice. Joseph does not argue that he could allege any of the

required predicate acts under RICO; also, as noted above, Joseph’s claims under

UITPA and APSA were properly dismissed. On appeal, we have been presented

with no compelling argument that Joseph could present a complaint that might

state a claim upon which relief could be granted. Thus, allowing amendment to re-

allege the same violations would be futile; the district court did not err by

dismissing the matter with prejudice after determining that further amendment of

the complaint would be futile. See Cockrell, 510 F.3d at 1310.

      Likewise, the record is clear that lesser sanctions would not suffice.

Although the district court initially provided Joseph with an opportunity to amend

his complaint, and further set forth in significant detail the deficiencies that Joseph

needed to address in order to continue with his claims, Joseph did not heed the

instruction of the district court. Indeed, as the court noted in its August 19th order,

“[a] side-by-side comparison of [Joseph’s] initial Complaint and Amended

Complaint reveals [Joseph] has made only a few minor revisions and has not cured

the flaws present in the previous Complaint.” Thus, Joseph’s disregard of the


                                          16
             Case: 14-13989    Date Filed: 05/12/2015   Page: 17 of 17


district court’s directions after having been provided an opportunity to amend and

cure the deficiencies supports dismissal with prejudice. See Friedlander v. Nims,

755 F.2d 810, 813–14 (11th Cir. 1985).

                                         IV.

      Upon a de novo review of the record and thorough consideration of the

parties’ briefs, we affirm.


      AFFIRMED.




                                         17